Citation Nr: 0726612	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-20 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral glaucoma.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1949 to 
April 1955.  He also served in the Air Force Reserve from 
1961 to 1965, and from 1972 to 1985, the exact dates of which 
have not yet been verified.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a  September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied a claim for service 
connection for glaucoma of both eyes.

In August 2006, the veteran testified at a hearing at the RO 
before a local Decision Review Officer (DRO).  Then in March 
2007, he testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge (VLJ) of the Board.  
Transcripts of these proceedings are associated with the 
claims file.  

For the reasons indicated, the appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

Following a review of the record, further development of the 
evidence is required, to initially consist of obtaining more 
thorough documentation as to the veteran's prior service, 
including complete service medical records (SMRs).  As the 
basis for the present claim, the veteran contends that his 
bilateral glaucoma is the result of having originally 
developed hepatitis on active duty in Korea in 1954, with the 
additional manifestation of jaundice.  He states that when he 
developed hepatitis he was transferred from his unit to Osaka 
General Hospital in Japan for eight weeks, and the underlying 
hepatitis and jaundice by his account subsided.  He alleges 
he has had the gradual onset of vision problems since then.  
To this effect, however, SMRs from his active service from 
1949 to 1955 are not of record that might provide 
documentation of the above.  A prior records request in April 
1997 to the National Personnel Records Center (NPRC) yielded 
only subsequent reserve duty medical records, but did not 
clarify the status of active duty SMRs.  A February 1972 
report of medical history noted prior hospital treatment for 
hepatitis in 1954, but provided no indication as to any 
associated jaundice.  Consequently, a further records request 
is warranted, consisting of another general request for SMRs 
for the active service period in question including a 
specific request for any U. S. Army Office of the Surgeon 
General (SGO) reports concerning hospitalization records from 
1954.  See 38 C.F.R. § 3.159(c)(2) (2006) (VA will undertake 
reasonable efforts to obtain relevant records in the custody 
of a Federal department or agency).

Additional inquiry into the specific nature and circumstances 
of the veteran's reserve duty service is likewise necessary.  
The applicable law and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA), or for injury incurred in 
or aggravated during inactive duty training (INACDUTRA).  See 
38 U.S.C.A. §§ 101(24), 106 (West 2002).  Thus, provided it 
were shown by medical evidence that glaucoma had an onset 
during an ACDUTRA period, this would constitute a potential 
basis for recovery apart from the theory of having developed 
immediately following hepatitis in service.  The current 
record does not clearly indicate the exact dates of reserve 
service (including dates of ACDUTRA or INACDUTRA), or include 
relevant medical records other than those from 1972 to 1985 
already on file.  The appropriate records thus should be 
obtained from the NPRC in this regard.    

Furthermore, upon receipt of all further information 
pertaining to the veteran's military service, a VA medical 
examination is warranted to determine whether the claimed 
bilateral glaucoma disorder has any causal connection to 
service.  The relevant evidence already on file as previously 
mentioned includes his SMRs from Air Force reserve service 
between 1972 and 1982.  A July 1975 report indicates that he 
was evaluated for a complaint of right eye irritation, then 
considered to have been due to an accumulation of dust.  In 
July 1977, the veteran sought medical assistance for itching 
in the right eye, and was treated with eye drops.  A 
September 1979 periodic review examination indicates he had 
increased intraocular pressure in the left eye.  A 
contemporaneous private physician's letter (associated with 
SMRs) states a diagnosis of left eye glaucoma was made in  
August 1979.  The January 1982 correspondence of another 
ophthalmologist indicates bilateral glaucoma, with impairment 
in the left eye likely to be permanent. 

The post-service medical evidence consists of VA outpatient 
clinical records as of May 1997 establishing treatment for 
diminished visual acuity related to a history of glaucoma.  
The January 2002 report of J.R., a private ophthalmologist 
states an assessment of end-stage glaucoma with uncorrected 
visual acuity of 4/200 in the right eye and light perception 
in the left eye.  Records of ongoing treatment from 
ophthalmologist M.S. dated through June 2005 show treatment 
for advanced glaucoma including monitoring of visual acuity 
and visual field capacity.  Also, in a February 2005 
statement this treatment provider indicated the veteran  had 
"hepatitis and jaundice during active duty in Japan and had 
since had multiple ocular problems with legal blindness which 
may be service-connected."  This statement is unquestionably 
supportive of the veteran's claim, though it is not expressed 
in definitive terms, nor is its evidentiary basis apparent.  

It further warrants mention in considering the existing 
record, that a prior July 1997 RO decision denied a claim for 
service connection for jaundice, hepatitis.  The significance 
of that decision to the present case is that the veteran 
could not then allege that bilateral glaucoma developed on 
the basis of a secondary medical relationship to existing 
hepatitis (in accordance with 38 C.F.R. § 3.310(a)), because 
the underlying condition of hepatitis is not itself service-
connected.  However, since instead he claims that glaucoma is 
causally related to the acute hepatitis/jaundice episode in 
1954 while in service (rather than a still extant underlying 
chronic hepatitis disability), that essentially presents a 
theory of direct service connection the merits of which would 
not be precluded by the prior July 1997 rating decision.

Based on the above findings, VA examination is required to 
more conclusively resolve whether the veteran's current 
bilateral glaucoma disorder is etiologically related to his 
service, and particularly upon consideration of all 
additional pertinent documentation obtained regarding service 
medical history.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).   

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records 
Center and request copies of the veteran's 
service medical records for his initial 
period of active duty service from April 
1949 to April 1955, to include any SGO 
records of the veteran's claimed in-
service hospitalization in 1954 at Osaka 
General Hospital in Japan.  Also request 
information concerning the dates during 
which the veteran had service in the Air 
Force Reserve, to include all dates of 
active duty for training and inactive duty 
for training.  

2.	Schedule the veteran for a VA medical 
examination by an ophthalmologist 
concerning his claimed bilateral glaucoma 
disorder.

The examination should initially confirm 
that the veteran has glaucoma involving 
each eye.  If the presence of this 
condition is confirmed, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (i.e., 
50 percent or greater probability) that 
the diagnosed condition is etiologically 
related to the veteran's military service 
-- to specifically include any documented 
instance of hospitalization or other in-
service treatment for hepatitis associated 
with jaundice in 1954.  Also, please 
indicate whether claimed bilateral 
glaucoma had its onset during any episode 
of active duty for training, in connection 
with the veteran's service in the Air 
Force Reserve.  

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible.

To facilitate making this important 
determination, send the claims file to the 
examiner for a review of the veteran's 
pertinent medical history.

3.	Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.	Then readjudicate the claim on appeal 
in light of the additional evidence 
obtained.  If this claim is not granted to 
the veteran's satisfaction, prepare a 
supplemental statement of the case (SSOC) 
and send it to him and his representative.  
Give them time to respond before returning 
the file to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


